Name: Council Regulation (EC) No 2817/95 of 30 November 1995 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3759/92 for the 1996 fishing year
 Type: Regulation
 Subject Matter: agricultural policy;  foodstuff;  prices;  fisheries;  marketing
 Date Published: nan

 No L 292/4 fENl Official Journal of the European Communities 7. 12. 95 COUNCIL REGULATION (EC) No 2817/95 of 30 November 1995 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3759/92 for the 1996 fishing year prices should be increased, maintained or decreased according to the species for the 1996 fishing year, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 9 (3), Having regard to the proposal from the Commission, Whereas Article 9 ( 1 ) of Regulation (EEC) No 3759/92 provides that a guide price shall be fixed annually for each of the products or groups of products listed in Annex II to that Regulation ; Whereas, according to the data available at present concerning prices for the products in question and the criteria laid down in Article 9 (2) of that Regulation, these HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year 1 January to 31 December 1996 shall be set as indicated in the Annex to this Regulation for the products listed in Annex II to Regulation (EEC) No 3759/92 and the commercial cate ­ gories to which they relate . Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1995 . For the Council The President M. A. AMADOR MILLAN (') OJ No L 388, 31 . 12. 1992, p. 1 . Regulation as last amended by Regulation (EC) No 3318/94 (OJ No L 350, 31 . 12. 1994, p. 15). 7. 12. 95 EN Official Journal of the European Communities No L 292/5 ANNEX (ECU/tonne) Group of products Commercial specifications Guideprice 1 . Sea-bream (Dentex dentex and Pagellus spp.) Frozen, in lots or in same products original packages containing the 1 481 2 . Squid of the species Loligo patagonica Frozen, not cleaned, the same products in original packages containing 1 113 3 . Squid (Ommastrephes sagittatus) Frozen, not cleaned, the same products in original packages containing 961 4. Illex argentinus Frozen, not cleaned, the same products in original packages containing 906 5. Cuttlefish of the species Sepia officinalis, Rossia macrosoma and Sepiola Rondeletti Frozen, products in original packages containing the same 1 949 6. Octopus (Octopus spp.) Frozen, products in original packages containing the same 1 803 7. Lesser or Greenland halibut (Reinhardtius hippoglossoides) Frozen, products in original packages containing the same 1 880 8 . Whole hake of the genus Merluccius spp. Frozen, products in original packages containing the same 1 316 9 . Fillets of hake of the genus Merluccius spp. Frozen, products in original packages containing the same 1 626 10 .  Prawns of the species Parapenaeus longi ­ rostris Frozen, products in original packages containing the same 4 000  Other species of the family Penaeidae Frozen, products in original packages containing the same 7 985